DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8, 10-26 are objected to because of the following informalities (Note: objection applies to subsequent dependent claims): 
Claims 1 and 19, the limitation “wherein the upper portions or the lower portions of every two adjacent ones of the light-guide zones…” lack proper antecedent basis in the claim. 
{(suggestion (or the like): the current limitation may read as “wherein an upper portion or a lower portion of every two adjacent ones of the light guiding zones are coupled with each other..”; OR may clarify the previous limitations to read as: “a light guide plate having an upper portion and a lower portion, comprises a plural first mapping zones…”;  OR “wherein the light guide plate comprises an upper portion, a lower portion, and plural slots…” ; OR “wherein the light guide plate….is divided into plural light-guiding zones having an upper portion and a lower portion, through the slots…” } 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,8,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936, hereinafter Chen’936) in view of Chen (US 2021/0157045, hereinafter Chen’045).
As to Claim 1, Chen’936 discloses A keyboard device, comprising: 
a keyboard module (fig.8- keyboard device 6; para.0036) comprising plural first keys (fig.8- luminous keys 62; para.0036) and at least one second key (fig.8-luminous key 61; para.0036); and 
an illumination module located under the keyboard module, and comprising: 
a light guide plate (fig.8-light guide plate 663; para.0037) comprising plural first mapping zones (fig.8- plurality of light-guiding structures (see fig.6-element 5631, para.0033, 0036) under each key 62 in correspondence with light-outputting zone 6112) and at least one second mapping zone (fig.8- ig.8- light guiding structure (fig.-6-element 5631, para.0033,0036) located under key 61; perforation area 6631 under key 61 in correspondence with light-outputting zone 6111 of key 61; para.0037), 
wherein the first mapping zones are located under the corresponding first keys (fig.8- the light-guiding structures  (see fig.6-element 5631, para.0033, 0036) under each key 62), and the at least one second mapping zone is located under the at least one second key (fig.8- the light guiding structure (fig.-6-element 5631, para.0033,0036) located under key 61, and perforation area 6631 located under key 61; para.0037); and 
a circuit board (fig.8- flexible circuit board 661-para.0037) wherein plural side-view light-emitting elements (fig.8- side-view light-emitting element 662; para.0037) and at least one top-view light-emitting element (fig.8- top-view light emitting element 63; para.0037) are installed on the circuit board (fig.8- flexible circuit board 661; para.0037), 
wherein each side-view light-emitting element emits a first light beam (fig.8- light beam B2 (see fig.6; para.0033, 0036) from side view light emitting element 662), and the top-view light-emitting element emits a second light beam (fig.8- light beam B1 from top-view light emitting element 63; para.0037), wherein the first light beam is extracted through the corresponding first mapping zone and transferred to the corresponding first key (fig.8- light beam B2 from side view light emitting element 662 is transmitted to light output zone 6112 of key 62 via light guiding structures 5631 (see fig.6; para.0033, 0036), and the second light beam is directly transferred to the second key (fig.8- light beam B1 from top-view light emitting element 63 is directly transmitted to first light output zone 6111 of key 61; para.0037), 
wherein the light guide plate comprises plural slots, and the light guide plate is divided into plural light-guiding zones through the slots, 
wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other, 
wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element.  
Chen’936 does not expressly disclose plural side-view light-emitting elements. However, Chen’936 discloses where the top-view light-emitting element 63 and at least one side-view light-emitting element 662  are both disposed on a flexible circuit board 661 (para.0037 (see also para.0033)), which suggests that more than one side-view light-emitting element 662 may be implemented in the device and disposed on the flexible circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by implementing a plurality of side-view light emitting elements, since in doing so would not have modified by the operation of the device, thus yielding predictable results.
Chen’936 does not expressly disclose wherein the light guide plate comprises plural slots, and the light guide plate is divided into plural light-guiding zones through the slots, wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other, wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element.
Chen’045 discloses wherein the light guide plate comprises plural slots (fig.3A-light guide plate 700 including light guide body 705 comprising first opening structures 710, 710a-740d, 750 and 752 and second opening structures 720, 720c, 720d, 760 and 762; para.0049-0050), and the light guide plate is divided into plural light-guiding zones through the slots (fig.3A- light guide plate body 705 divided into a plurality of light guide regions S1-S4; para.0049-050)
wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other (fig.3A- para.0050- the light guide plate divided, by disposing of the first opening structures 710, 710a-740d, 750, 752 and the second opening structures 720, 720c, 720d, 760, 762, into four regions that are partially connected with one another; para.0051-first opening structures 710,710a,710b and second opening structures 720 are disposed between adjacent light guide regions S1-S2 {thus connecting light guide regions S1-S2}; para.0050-0053),
 wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element (fig.1B-para.0030-0031- the light guide plate is divided into light guide regions S1 and S2, light emitting diodes 310-340 respectively correspond to light guide regions S1 and S2 and are disposed on side of the light guide plate 200a {read as side-view light-emitting element}; fig.2H-para.0041- the light guide plate is divided into light guide regions S1-S4, if the light emitting diodes (as fig.1B) 310-340 emit different light of different colors, the light guide regions S1-S4 be displayed in four different colors, thus light emitting diodes 310-340 may be respectively disposed to correspond to the light guide regions S1-S4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen’936, by dividing the light guide plate into a plurality of light guide regions and dispose the light emitting diodes so as to correspond to each of the light guide regions, as disclosed by Chen’045, the motivation being to be able to display light guide regions in different colors and prevent light mixing phenomenon from occurring between neighboring light guide regions (para.0041-Chen’045).

As to Claim 3, Chen936 in view of Chen’045 disclose wherein the second mapping zone comprises an opening, and the top-view light-emitting element is accommodated within the opening (Chen936-fig.8- para.0037-the top-view light-emitting element 63 is inserted into perforation 6631).

As to Claim 8, Chen’936 in view of Chen’045 disclose wherein the second mapping zone of the light guide plate is not equipped with light-extraction structures (Chen936-fig.8- the area corresponding light outputting zone 6111 of key 61 does not include light guiding structures 5631). 

As to Claim 14, Chen’936 in view of Chen’045 disclose wherein the keyboard further comprises a partial-light-shielding layer (Chen936-fig.6,8- light shade 64; para.0037) between the light guide plate (Chen936-fig.6, 8- light guide plate 663; para.0037)  and the keyboard module (Chen936-fig.6,8-key 61, 62), and the partial-light-shielding layer comprises at least one light-transmissible region (Chen936-fig.6,8- light outputting part 641 is a light transmissible zone; para.0034, 0037) and at least one light-blocking region (Chen936-fig.6, 8- the non-light outputting region), wherein the at least one second mapping region is covered by the at least one light-blocking region along a vertical direction (Chen936-fig.6,8-light outputting zone 6111 is covered by the light shade (left/right side of the light outputting zone 6111).
 
As to Claim 15, Chen’936 in view of Chen’045 disclose wherein the light-blocking region comprises at least one opening (Chen936-fig.6,8- light outputting part 641), and the at least one top-view light-emitting element is exposed outside the at least one opening (Chen936-fig.8-the light beam from the top-view light-emitting element 63 is transmitted light outputting part 541 and directed to light outputting zone 6111; para.0037).

As to Claim 16, Chen936 in view of Chen’045 disclose wherein the keyboard device further comprises a reflective layer (Chen’045-fig.1B,4A-C reflection layer 600; para.0031), wherein the light guide plate (Chen’045-fig.3A,4D-E-light guide plate 705) is clamped between the light-shielding layer (Chen’045-mask layer 500, light absorption layer 740) and the reflective layer (Chen’045-para.0067-0072-light guide plate body 705 deposed between mask layer 500, including absorption layer 740, and reflection layer 600), and the light-shielding layer and the reflective layer are attached on each other through the slots (Chen’045- fig.1b-reflection layer 600, mask layer 500, (light shield layer), guide plate 200 plurality  slots; para.0067).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936, hereinafter Chen’936) in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Chen (US 2014/0367238, hereinafter Chen’238).
As to Claim 2, Chen’936 in view of Chen’045 disclose wherein the circuit board is located under the light guide plate (Chen936-fig.8- flexible circuit board 661), and the light guide plate comprises plural openings (Chen936-fig.8- light guide plate 63 comprises opening 6631), wherein [at least one side-view light-emitting element and] the at least one top-view light-emitting element are accommodated within the corresponding openings (Chen936-fig.8- top view light emitting element 63 is inserted into the opening 6631; para.0037).
Chen’936 in view of Chen’045 do not expressly disclose plural openings, wherein the at least one side-view light-emitting element is accommodated within a corresponding opening.
Chen’238 discloses where a light guide plate (fig.7- light guide plate 65; para.0057) comprises an opening (fig.7- receiving part 654; para.0057) wherein the at least one side-view light-emitting element (fig.7-light emitting elements 63, including light emitting element part 632 (a side-view light emitting diode; para.0051,0058) is accommodated within the corresponding opening (fig.7- light emitting receiving 643 including light emitting parts 632 is accommodated within light receiving part 654 of the guide plate 65; para.0060-0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, by accommodating side-view light emitting element (of Chen’936) in an opening provided on the light guide plate, as disclosed by Chen’238, the motivation being to guide a color light beam by the guide plate to the light-outputting zone of the corresponding key with increased efficiency. 

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936, hereinafter Chen’936) in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Liang (US 2020/0401235).
As to Claim 4, Chen’936 in view of Chen’045 disclose wherein each first mapping zone of the light guide plate is equipped with plural light-extraction structures (Chen936-figs.6,8- light guiding structures 5631 may be V-cut microstructures; para.0033). 
Chen’936 in view of Chen’045 do not expressly disclose wherein a number, a component density or a depth of the light-extraction structures is adjusted according to a distance between the first mapping zone and the side-view light-emitting element.  
Liang discloses a light guide pattern that may include a plurality of light-guiding dots 101c, where the number or area ratio of the light guiding dots in different regions of the bottom surface of the light guide plate may be adjusted (para.0040). Liang also discloses where distribution density of microstructures corresponding to the different regions of the bottom surface of the light guide, may also be adjusted such that a larger number and denser microstructures are provided in first region 102a near the light emitting device 103 and less microstructures are provided in the second region far from the light emitting device (para.0042). Liang further discloses where the number of lighting dots corresponding to first region 102a (closer to the light emitting device) is smaller than the number of light guiding dots disposed on second region 102b (further from the light emitting device) (para.0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, by adjusting the number of microstructures (of Chen’936), as disclosed by Liang, the motivation being to improve light-emitting uniformity of the backlight module. 

As to Claim 5, Chen’936 in view Chen’045, as modified by Liang, disclose wherein the light-extraction structures are light-guiding dots or microstructures (Chen936- figs.6,8- light guiding structures 5631 may be V-cut microstructures; Liang-figs.1B, 2A-C).

As to Claim 6, Chen’936 in view of Chen’045 disclose wherein each first mapping zone of the light guide plate is equipped with plural light-extraction structures (Chen936- figs.6,8- light guiding structures 5631, corresponding to light-outputting zone 6112 of keys 62). 
Chen’936 in view of Chen’045 do not expressly disclose wherein in every two adjacent first mapping zones, the first mapping zone farther from the corresponding side-view light-emitting element has a larger number, a larger component density or a larger depth of the light-extraction structures.  
	Liang discloses light guide pattern that may include a plurality of light-guiding dots 101c, where the number or area ratio of the light guiding dots in different regions of the bottom surface of the light guide plate may be adjusted (para.0040). Liang further discloses where the number of lighting dots corresponding to first region 102a (closer to the light emitting device) is smaller than the number of light guiding dots disposed on second region 102b (further from the light emitting device) (para.0043).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, by adjusting the number of microstructures (of Chen’936), as disclosed by Liang, the motivation being to improve light-emitting uniformity of the backlight module.

As to Claim 7, Chen in view Chen’045, as modified by of Liang, disclose wherein the light-extraction structures are light-guiding dots or microstructures (Chen’936- figs.6,8- light guiding structures 5631 may be V-cut microstructures; para.0033; Liang-figs.1B, 2A-C).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936, hereinafter Chen’936) in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Chiu et al. (US 2020/0373107).
As to Claim 10, C Chen’936 in view of Chen’045 disclose where the flexible circuit board drives the illumination of the at least one side-view light-emitting element 562 and top-view light emitting element 53 (Chen’936-para.0033,0035,0037), but does not expressly disclose wherein the circuit board further comprises at least one driving IC.
Chiu et al. discloses a luminous keyboard, where the circuit board further comprises at least one driving IC, and currents and PWM signals corresponding to the plural side-view light-emitting element and the at least one top-view light-emitting element are controlled by the at least one driving IC (fig.3-para.0040- electronic component 170, may be a driver IC, is disposed on and electrically connected to the circuit board 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, by implementing a drive IC on the circuit board, as disclosed Chiu, the motivation being to reduce the thickness of the backlight module and the luminous keyboard.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936, hereinafter Chen’936) in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Wu et al. (US 2013/0049995).
As to Claim 11, Chen’936 in view of Chen’045 do not expressly disclose wherein the at least one second key includes four keys "W", "A", "S" and "D".  
Wu et al. discloses a first key area and a second key area (para.0037, 0039), where a first light beam is directed to the first key area, and a light beam is directed to the second key area (para.0040) and where a third light beam is guided by a second light guide plate and directed to a sub-area of the second key area, where the sub-area may include alphabetic keys “W”, “A”, “S”, “D” (para.0038, 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, by implementing the second key (of Chen) as a sub area within a key area region, as disclosed by Wu et al., the motivation being to allow a user to easily recognize the location of keys included in the sub area from the plurality of alphabetic keys.

As to Claim 12, Chen’936 in view of Chen’045, as modified by Wu et al. disclose, wherein four second mapping zones of the light guide plate corresponding to the four keys "W", "A", "S" and "D" belong to two of the plural light-guiding zones through one of the plural slots (Wu- fig.6- para.0037-0038, 0041 openings 401 are disposed under a sub-area of the second key area, e.g. the area containing the alphabetic keys "W", "A", "S" and "D",  and the third light L3 is transmissible through the openings 401 and directed to the sub-area of the second key area;  mapping zones through openings 401 corresponding to sub area of keys "W", "A", "S" and "D" in light guiding regions 341-342, where the plurality of light guide regions include openings; Chen’045-fig.3A- light guiding regions S1-S4).
 
As to Claim 13, Chen’936 in view of Chen’045 disclose a light guide plate comprising mapping zones (Chen- plurality of light-guiding structures (see fig.6-elements 5631, para.0033, 0036) under each key 62), and a light guide plate comprising a plurality of slots (Chen’045-figs.2H-I, 3A). 
Chen’936 in view of Chen’045 do not expressly disclose, but Wu et al. disclose: wherein three second mapping zones of the light guide plate corresponding to three keys "W", "A" and "D" are located near one of the plural slots (Wu-fig.3,5-6- where light beam L3 directed to sub-area of second key area, which may include  keys “W”, “A”, “S”, “D” located near engraving regions 343; para.0038).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, with the teachings of Wu et al., the motivation being to allow a user to easily recognize the location of keys included in the sub area from the plurality of alphabetic keys.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0168936, hereinafter Chen’936) in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Chen (US 2021/0280379, hereinafter Chen’379).
As to Claim 17, Chen’936 in view of Chen’045 disclose wherein the keyboard device further comprises a partial-light-shielding layer (Chen’045-fig.1B,4A, C-E- light absorption layer 740 may be disposed on mask layer 500; para.0067) between the light guide plate (Chen045-fig.1B, 4- light guide plate 200 (light guide body 705)) and the keyboard module (Chen045-fig.1b- key layer 100).
Chen’936 in view of Chen’045 do not expressly disclose where the partial-light-shielding layer comprises at least one light-transmissible region and at least one light-blocking region, wherein the at least one side-view light-emitting element is covered by the light-blocking region along a vertical direction.
  Chen’379 discloses a partial-light-shielding layer (fig.3A-light shielding layer 382) comprises at least one light-transmissible region (fig.3A-light shielding layer includes an opening 382a to allow light through the opening; para.0043-0044) and at least one light-blocking region (fig.3- the region where layer 382 is disposed), wherein the at least one side-view light-emitting element is covered by the light-blocking region along a vertical direction (fig.3A-light source 130, 140 covered by the light shielding layer 382). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’936 in view of Chen’045, with the teachings of Chen’379, the motivation being allow the light to travel through the opening and illuminate the character area. 

As to Claim 18, Chen’936 in view of Chen’045, as modified by Chen’379 disclose wherein the keyboard device further comprises a reflective layer (Chen’045-fig.1B,4A-C reflection layer 600; para.0031), wherein the light guide plate (Chen’045-fig.3A,4D-E-light guide plate 705) is clamped between the light-shielding layer (Chen’045-mask layer 500, light absorption layer 740) and the reflective layer (Chen’045-para.0067-0072-light guide plate body 705 deposed between mask layer 500, including absorption layer 740, and reflection layer 600), and the light-shielding layer and the reflective layer are attached on each other through the slots (Chen’045-para.0067).

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936), further in view of Chen (US 2021/0157045, hereinafter Chen’045),
As to Claim 19, Chen’379 discloses An illumination module for a keyboard module, the keyboard module comprising plural first keys (fig.1A, 3A, 4- key module 11 could be a character key (read as first key); para.0040) and at least one second key (fig.1A, 3A, 4- key module 100 (300, 400) could be a toggle key, caps lock key (read as second key); para.0039), the illumination module comprising: 
a partial-light-shielding layer comprising at least one light-transmissible region (fig.3A, 4- light shielding layer 382, has an opening 382a to allow the light to travel through; par.0044) and at least one light-blocking region (fig.3A, 4- region where light shielding layer 382 is disposed, no light travels through),
a light guide plate located under the partial light-shielding layer (fig.3A, 4-light guide plate 390; para.0041); and comprising plural first mapping zones and at least one second mapping zone (fig.3A- light  guide plate has opening 390a to allow light L12 to travel to first and second light character areas 110a2, and light L11 to indicator area 110a of key 300; {note: same arrangement would be applied to key module 11, may be a character key, thus the light traveling to character area corresponding to second key 11, would also be read as mapping zone});, 
wherein the light guide plate comprises plural first openings (fig.3A,4- openings 390a of light guide plate 390; para.0045) 
a reflective layer located under the light guide plate (fig.3A,4- reflective layer 395; para.0045), and comprising plural second openings (fig.3A,4-openings 395a of reflective layer 395; para.0045); and 
a circuit board located under the reflective layer (fig.3A, 4- circuit board 190; para.0041), 
wherein plural side-view light-emitting elements (fig.3A-4-light sources 130, 140) and at least one top-view light-emitting element are installed on the circuit board (fig.3,4- circuit board 190), and 
the at least one side-view light-emitting element and the at least one top-view light-emitting element are accommodated within the corresponding first openings and the corresponding second openings (fig.3A, 4- light sources 130, 140 accommodated within openings 390a, 395a of the guide plate 390 and reflective layer 395; para.0045), 
wherein each side-view light-emitting element emits a first light beam (fig.3A, 4- light beam L12 from light source 130, light beam L2 from light source 140 (see fig.1C)), and the top-view light-emitting element emits a second light beam, 
wherein the first light beam is guided by the light guide plate, transferred through the first mapping zone and the light-transmissible region, and transferred to the corresponding first key (figs.3A,4- the light beam L2 from light sources 140 directed to character area 110a2 of  character key 11; (note: key 11 may have same structure as of key 300, key 11 may emit light L2 from light source 140 of second color; para.0039-0040), and the second light beam is transferred to the second key  (figs.3A,4- the light beam L12, L2, L11 from light sources 130, 140, 120 directed to character areas 110a2, 110a1 of key 300; para.0044),
wherein the light guide plate comprises plural slots, and the light guide plate is divided into plural light-guiding zones through the slots, 
wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other, 
wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element.  
In a separate embodiment, Chen’379 discloses where the light sources 130, 140 and light indicator source 120 may be used as top-view light source (see figs.1B-C, 2). However, Chen’379 does not expressly disclose at least one top-view light-emitting element installed on the circuit board; and the at least one top-view light-emitting element is accommodated within the corresponding second opening; and the top-view light-emitting element emits a second light beam, and the second light beam is transferred to the second key; wherein the light guide plate comprises plural slots, and the light guide plate is divided into plural light-guiding zones through the slots, wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other, wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element.  

Chen’936 discloses at least one top-view light-emitting element installed on the circuit board (fig.8- top view element 63, circuit board 661; para.0037), and the at least one top-view light-emitting element is accommodated within the corresponding opening (fig.8- para.0037-the top-view light-emitting element 63 is inserted into perforation 6631) and the top-view light-emitting element emits a second light beam, and the second light beam is transferred to the second key (fig.8- light beam B1 from top-view light emitting element 63 is directly transmitted to first light output zone 6111 of key 61; para.0037).
In the combination of Chen’379 in view of Chen’936 each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable results, specifically, illumination module of claim19, as well as the claims that depend therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen’379 by implementing the light source 130, 140, or 120 of key 300 (of Chen), as a top-view light emitting element accommodated within a corresponding opening, as disclosed by Chen’936, the motivation being so that the light beam can be centralized to be directed to the light outputting zone of the keycap thus increasing the intensity of the light beam outputted from the light outputting zone, allowing a user to realize whether a specific function corresponding to the luminous key is enabled (para.0007, 0035-Chen’936).  
Chen’379 in view of Chen’936 do not expressly disclose wherein the light guide plate comprises plural slots, and the light guide plate is divided into plural light-guiding zones through the slots, wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other, wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element.
Chen’045 discloses wherein the light guide plate comprises plural slots (fig.3A-light guide plate 700 including light guide body 705 comprising first opening structures 710, 710a-740d, 750 and 752 and second opening structures 720, 720c, 720d, 760 and 762; para.0049-0050), and the light guide plate is divided into plural light-guiding zones through the slots (fig.3A- light guide plate body 705 divided into a plurality of light guide regions S1-S4; para.0049-050)
wherein the upper portions or the lower portions of every two adjacent ones of the light- guiding zones are coupled with each other (fig.3A- para.0050- the light guide plate divided, by disposing of the first opening structures 710, 710a-740d, 750, 752 and the second opening structures 720, 720c, 720d, 760, 762, into four regions that are partially connected with one another; para.0051-first opening structures 710,710a,710b and second opening structures 720 are disposed between adjacent light guide regions S1-S2 {thus connecting light guide regions S1-S2}; para.0050-0053),
 wherein each light-guiding zone is aligned with at least one of the plural side-view light-emitting element (fig.1B-para.0030-0031- the light guide plate is divided into light guide regions S1 and S2, light emitting diodes 310-340 respectively correspond to light guide regions S1 and S2 and are disposed on side of the light guide plate 200a {read as side-view light-emitting element}; fig.2H-para.0041- the light guide plate is divided into light guide regions S1-S4, if the light emitting diodes (as fig.1B) 310-340 emit different light of different colors, the light guide regions S1-S4 be displayed in four different colors, thus light emitting diodes 310-340 may be respectively disposed to correspond to the light guide regions S1-S4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’379 in view of Chen’936, by dividing the light guide plate into a plurality of light guide regions and dispose the light emitting diodes so as to correspond to each of the light guide regions, as disclosed by Chen’045, the motivation being to be able to display light guide regions in different colors and prevent light mixing phenomenon from occurring between neighboring light guide regions (para.0041-Chen’045).

As to Claim 20, Chen’379 in view of Chen’936, as modified by Chen’045, disclose wherein each first mapping zone of the light guide plate is equipped with plural light-extraction structures (Chen’936-fig.8- light beam B2 from side view light emitting element 662 is transmitted to light output zone 6112 of key 62 via light guiding structures 5631), and the light-extraction structures are light-guiding dots or microstructures (Chen’936- figs.6,8- light guiding structures 5631 may be V-cut microstructures), wherein the second mapping zone of the light guide plate is not equipped with light-extraction structures (Chen’936-fig.8- the area corresponding light outputting zone 6111 of key 61 does not include light guiding structures 5631).

As to Claim 21, Chen’379 in view of Chen’936, as modified by Chen’045, disclose wherein the at least one side-view light-emitting element is covered by the light-blocking region along a vertical direction (Chen’379-fig.3A-light source 130, 140 covered by the light shielding layer 382).
  
As to Claim 22, Chen’379 in view of Chen’936, as modified by Chen’045, disclose wherein the at least one second mapping region is covered by the at least one light-blocking region along a vertical direction  (Chen’379-figs.1B-C-para.0034-the light shielding layer 172 is disposed between adjacent keycaps; fig.3A- light path of light source 130, 140 is covered by the light shielding layer 382, 172; Chen’936-fig.6,8-key 61, light outputting zone 6111 is covered by the light shade (left/right side of the light outputting zone 6111).

As to Claim 23, Chen’379 in view of Chen’936, as modified by Chen’045, disclose wherein the light-blocking region comprises at least one third opening (Chen’379-opening 172a of light shielding layer 172, opening 382a of light shield layer 382), and the at least one light-blocking region is exposed outside the at least one first opening, the at least one second opening and the at least one third opening (Chen’379-fig.3A-- light is transmitted through openings 172a,382a (third opening), 390a (first opening), 395a (second opening); para.0045-0046). 
	
	As to Claim 24, Chen’379 in view of Chen’936, as modified by Chen’045, disclose wherein the light-shielding layer and the reflective layer are attached on each other through the slots (Chen’045- fig.1B, light guide plate comprising plurality of slots; reflection layer 600, mask layer 500, (light shield layer); para.0067).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936), further in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Chiu et al. (US 2020/0373107).
As to Claim 25, Chen’379 in view of Chen’936, as modified by Chen’045,  do not expressly disclose, but Chiu et al. discloses: wherein the circuit board further comprises at least one driving IC, and currents and PWM signals corresponding to the plural side-view light-emitting elements and the at least one top-view light-emitting element are controlled by the at least one driving IC  (fig.3-para.0040- electronic component 170, may be a driver IC, is disposed on and electrically connected to the circuit board 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’379 in view of Chen’936, as modified by Chen’045, by implementing a drive IC on the circuit board (of Chen’379), as disclosed Chiu, the motivation being to reduce the thickness of the backlight module and the luminous keyboard.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen (US 2021/0280379, hereinafter Chen’379), in view of Chen (US 2014/0168936, hereinafter Chen’936), further in view of Chen (US 2021/0157045, hereinafter Chen’045), further in view of Wu et al. (US 2013/0049995).
As to Claim 26, Chen’379 in view of Chen’936, as modified by Chen’045, do not expressly disclose wherein the at least one second key includes four keys "W", "A", "S" and "D".  
Wu et al. discloses a first key area and a second key area (para.0037, 0039), where a first light beam is directed to the first key area, and a light beam is directed to the second key area (para.0040) and where a third light beam is guided by a second light guide plate and directed to a sub-area of the second key area, where the sub-area may include alphabetic keys “W”, “A”, “S”, “D” (para.0038, 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen’379 in view of Chen’936, as modified by Chen’045, by implementing the second key (of Chen’379) as a sub area within a key area region, as disclosed by Wu et al., the motivation being to allow a user to easily recognize the location of keys included in the sub area from the plurality of alphabetic keys.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 have been considered but are moot because the new ground of rejection have been applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627